Exhibit 10.3
WEYERHAEUSER COMPANY
2004 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD
TERMS AND CONDITIONS
     Pursuant to your Grant Notice (the “Grant Notice”) and these Restricted
Stock Award Terms and Conditions, Weyerhaeuser Company has granted you under its
2004 Long-Term Incentive Plan (the “Plan”) the number of restricted stock awards
(“Awards”) indicated in your Grant Notice at the market value indicated in your
Grant Notice. You may decline this Grant by notifying
sally.wagner@weyerhaeuser.com within one month of the grant date. In the event
you decline this Grant, you will not be entitled to any award, benefit, or other
compensation in lieu thereof.
     Capitalized terms not explicitly defined in this document but defined in
the Plan have the definitions given to such terms in the Plan. Awards represent
the Company’s unfunded and unsecured promise to issue shares of Company Common
Stock to you at a future date, subject to the terms of this document and the
Plan. You have no rights under the Awards other than the rights of a general
unsecured creditor of the Company. In addition, the Awards have the following
terms and conditions:
1. Vesting. The Awards will vest over a period of four years. No part of the
Awards will vest until the one-year anniversary of the Grant Date. On the
one-year anniversary of the Grant Date, 25% of the Awards will vest, with an
additional 25% of the Awards vesting on each of the second, third and fourth
anniversary of the Grant Date. As of the fourth anniversary of the Grant Date,
100% of the Awards will be vested.
     Awards that have not vested in accordance with the preceding paragraph are
subject to forfeiture as described in Section 3.
2. Conversion of Awards and Issuance of Shares. Upon each vesting of Awards,
including vesting pursuant to Section 3, one share of Company Common Stock shall
be issued for each Award that vests on such date (the “Shares”), subject to the
terms of the Plan and this document. Thereafter, the Company will subtract from
the vested Shares the whole number of Shares necessary to satisfy any required
Tax Withholding Obligations as described in Section 9 hereof, and transfer the
balance of the vested Shares to you. No fractional shares of Common Stock shall
be issued under this Grant. Notwithstanding anything to the contrary, the
delivery of vested Shares shall occur as soon as practicable after the vesting
date, but in all events by a date which is within 2-1/2 months after the end of
the calendar year in which such vesting occurs.
3. Termination of Employment. If your employment terminates before the Awards
vest, vesting provisions for your Awards varies depending on the reason for
termination of employment.
     (a) Termination Due to Death of the Participant. If you die while actively
employed, your Awards are automatically 100% vested.

1



--------------------------------------------------------------------------------



 



     (b) Termination of Employment Due to Retirement or Early Retirement. If you
terminate employment due to retirement or early retirement, any of your Awards
that are not vested as of your termination date are forfeited upon termination
and no longer have any value. No Shares will be issued or issuable with respect
to any portion of the Awards that are forfeited.
     (c) Termination of Employment Due to Position Elimination. If your
employment is terminated as a result of position elimination (regardless of your
eligibility for retirement or early retirement), the Awards that are scheduled
to vest at the next upcoming vesting date are automatically vested. All
remaining Awards that have not vested are forfeited.
     (d) Termination of Employment Due to Disability or Disability Retirement.
If you terminate employment due to Disability or Disability Retirement, your
Awards are automatically 100% vested.
     As defined by the Company’s Retirement Plan for Salaried Employees,
“Disability” means “a medical condition in which a Participant is either
entitled to total and permanent disability benefits under the Social Security
Act or judged to be totally and permanently disabled by the Administrative
Committee or any person or committee delegated by the Administrative Committee
to make such determinations.” “Disability Retirement” means retirement as a
result of a Disability, the onset of which occurred on or after the date you had
accrued 10 years of Vesting Service.
     (e) Termination of Employment for Reason Other than Death, Position
Elimination, Retirement, Early Retirement, Disability or Disability Retirement.
If your employment is terminated for any reason other than death, position
elimination, Retirement, Early Retirement, Disability or Disability Retirement,
any Awards that are not vested are immediately forfeited.
     (f) Termination of Employment for Cause. If your employment is terminated
for Cause, any Awards that are not vested are immediately forfeited at the time
the Company first notifies you of your termination for Cause. In addition, if
your employment or service relationship is suspended pending an investigation of
whether you will be terminated for Cause, and, at the conclusion of such
investigation, your employment or service relationship is terminated for Cause,
all Awards that vested during such period of investigation shall be immediately
forfeited and you shall be required to promptly repay to the Company any Shares
relating to such Awards that were previously paid to you. If any facts that
would constitute termination for Cause are discovered after your termination of
service, any Awards that are not vested may be immediately terminated by the
Committee.
     “Cause” means: (i) willful and continued failure to perform substantially
your duties with the Company after the Company delivers to you written demand
for substantial performance specifically identifying the manner in which you
have not substantially performed your duties; (ii) conviction of a felony; or
(iii) willfully engaging in illegal conduct or gross misconduct that is
materially and demonstrably injurious to the Company.
     4. Dividends. Except as otherwise specifically provided in this document,
you will not be entitled to any rights of a shareholder with respect to Awards
that have not vested. Notwithstanding the foregoing, if the Company declares and
pays dividends on Common Stock during the time period when unvested Awards are
outstanding, you will be

 



--------------------------------------------------------------------------------



 



credited with additional amounts for each unvested Award equal to the dividend
that would have been paid with respect to such unvested Award if it had been an
actual share of Common Stock, which amount shall remain subject to restrictions
(and as determined by the Administrator may be reinvested in unvested Awards)
and shall vest concurrently with the vesting of the unvested Awards upon which
such dividend equivalent amounts were paid.
5. No Rights as Shareholder Until Vesting. You will not have any voting or any
other rights as a shareholder of the Common Stock with respect to the unvested
Awards. Upon vesting of the Awards and issuance of shares of Common Stock, you
will obtain full voting and other rights as a shareholder of the Company.
6. Securities Law Compliance. Notwithstanding any other provision of this award
document, you may not sell the Shares acquired upon vesting of the Awards unless
such Shares are registered under the Securities Act of 1933, as amended (the
“Securities Act”), or, if such Shares are not then so registered, such sale
would be exempt from the registration requirements of the Securities Act. The
sale of such Shares must also comply with other applicable laws and regulations
governing the Shares and you may not sell the Shares if the Company determines
that such sale would not be in material compliance with such laws and
regulations.
7. Non-Transferability of Awards. Notwithstanding any other provision of this
award document, you may not sell, pledge, assign, hypothecate, transfer or
dispose of your Awards in any manner prior to the distribution to you of shares
of Company common stock in respect of such Awards. Awards shall not be subject
to execution, attachment or other process.
8. Independent Tax Advice. Determining the actual tax consequences of receiving
or disposing of the Awards and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and also may depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You should consult a competent and independent tax
advisor for a full understanding of the specific tax consequences to you of
receiving or disposing of Awards and Shares. You are encouraged to consult with
a competent tax advisor independent of the Company to obtain tax advice
concerning the receipt, vesting or disposition of the Awards or Shares in light
of your specific situation.
9. Taxes and Withholding. You are ultimately liable and responsible for all
taxes owed in connection with the Awards, including federal, state, local, FICA,
or foreign taxes of any kind required by law, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Awards. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the Grant or
vesting of the Awards or the subsequent sale of Shares issuable pursuant to the
Awards. The Company does not commit and is under no obligation to structure the
Awards to reduce or eliminate your tax liability.
     When an event occurs in connection with the Awards (e.g., vesting) that the
company determines results in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social tax
obligation (the “Tax Withholding Obligation”), to the extent required by law,
the Company may retain without notice from Shares issuable under the Awards or
from salary or other amounts payable to you, whole Shares or cash having a value
sufficient to satisfy your Tax Withholding Obligation.

 



--------------------------------------------------------------------------------



 



     The Company may refuse to issue any Shares to you until your Tax
Withholding Obligation is satisfied.
10. Grant Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without cause.
11. No Right to Damages. You will have no right to bring a claim or to receive
damages if any portion of the Grant is forfeited. The loss of existing or
potential profit in Awards will not constitute an element of damages in the
event of your termination of service for any reason even if the termination is
in violation of an obligation of the Company or a Related Company to you.
12. Binding Effect. The terms and conditions of this Grant will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
13. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. (a) The Plan is discretionary in nature and may be suspended or
terminated by the Company at any time; (b) The Grant is a one-time benefit that
does not create any contractual or other right to receive future grants of
Awards; (c) All determinations with respect to any such future grants,
including, but not limited to, the times when grants will be made, the number of
Awards subject to each grant, the grant price, and the time or times when each
grant will be exercisable, will be at the sole discretion of the Company;
(d) Your participation in the Plan is voluntary; (e) The value of the Grant is
an extraordinary item of compensation that is outside the scope of your
employment contract, if any; (f) The Grant is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (g) The vesting of the Grant ceases upon your
termination of employment for any reason and any unvested Awards will be
forfeited; and (h) The future value of the Shares underlying the Grant is
unknown and cannot be predicted with certainty.
14. Employee Data Privacy. By receiving this Grant, you (a) authorize the
Company and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its affiliates any information and data the Company
requests in order to facilitate the grant of the Award and the administration of
the Plan; (b) waive any data privacy rights you may have with respect to such
information; and (c) authorize the Company and its agents to store and transmit
such information in electronic form.

 